                   Case 14-24269        Doc 56      Filed 10/26/18     Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MARYLAND
                                 GREENBELT DIVISION

In re:                                                      Case No. 14-24269-WIL
         EUGENE V VAJGER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        NANCY L. SPENCER GRIGSBY, chapter 13 trustee, submits the following Final
Report and Account of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The
trustee declares as follows:

         1) The case was filed on 09/12/2014.

         2) The plan was confirmed on 07/23/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/28/2017, 08/09/2018.

         5) The case was dismissed on 10/16/2018.

         6) Number of months from filing to last payment: 45.

         7) Number of months case was pending: 49.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,774.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
                 Case 14-24269         Doc 56     Filed 10/26/18          Page 2 of 3




Receipts:

       Total paid by or on behalf of the debtor             $46,190.00
       Less amount refunded to debtor                            $0.00

NET RECEIPTS:                                                                                 $46,190.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $2,876.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $3,204.64
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $6,080.64

Attorney fees paid and disclosed by debtor:               $1,626.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
BAC HOME LOANS                 Unsecured     38,763.00            NA              NA            0.00       0.00
BAC HOME LOANS                 Unsecured     75,171.00            NA              NA            0.00       0.00
COMPTROLLER OF MARYLAND        Unsecured            NA       3,858.00        3,858.00           0.00       0.00
COMPTROLLER OF MARYLAND        Priority       6,248.00       2,416.00        2,416.00      2,309.44        0.00
JESSICA GUARDADO               Priority             NA            NA              NA            0.00       0.00
LVNV FUNDING LLC               Unsecured         453.00        397.39          397.39           0.00       0.00
MIDLAND CREDIT MANAGEMENT      Unsecured            NA       4,016.25        4,016.25           0.00       0.00
MIDLAND CREDIT MANAGEMENT      Unsecured            NA       5,075.46        5,075.46           0.00       0.00
MIDLAND CREDIT MANAGEMENT      Unsecured            NA       1,656.93        1,656.93           0.00       0.00
OCWEN LOAN SERVICING LLC       Secured      338,171.00    339,667.02        18,855.32     18,855.32        0.00
SUNTRUST BANK                  Secured              NA       1,137.81        1,137.81      1,064.66     170.08
UNITED STATES TREASURY - IRS   Priority      40,320.00     18,527.05        18,527.05     17,709.86        0.00
UNITED STATES TREASURY - IRS   Unsecured            NA     32,878.59        32,878.59           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
                   Case 14-24269         Doc 56      Filed 10/26/18      Page 3 of 3




 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                $18,855.32         $18,855.32             $0.00
       Debt Secured by Vehicle                            $1,137.81          $1,064.66           $170.08
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $19,993.13         $19,919.98           $170.08

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $20,943.05         $20,019.30              $0.00
 TOTAL PRIORITY:                                         $20,943.05         $20,019.30              $0.00

 GENERAL UNSECURED PAYMENTS:                             $47,882.62               $0.00             $0.00


Disbursements:

         Expenses of Administration                             $6,080.64
         Disbursements to Creditors                            $40,109.36

TOTAL DISBURSEMENTS :                                                                      $46,190.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/26/2018                             By:/s/ NANCY L. SPENCER GRIGSBY
                                                                  Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
